Holmes, J.
This is a bill by a managing owner against co-owners for contribution for payments made by him as agent of a bark. The case went to a master, who reported that it was agreed before him that all the items in a book produced were correct as to dates and amounts, and that it was not disputed that there was a balance of $1,316.51 in the complainant’s favor, unless certain items were entered in such a way as to constitute a double charge against the defendants. No exceptions were taken to the report, and no other question is open. The master explains the matter of the supposed double charge. We see no reason for doubting his explanation to be correct. Deeree affirmed.